Citation Nr: 0105208	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for the residuals of 
strained muscles of both legs.

2.  Entitlement to service connection for bronchitis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for skin rash as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for multiple joint 
aches and back and neck pain as a manifestation of an 
undiagnosed illness.

6.  Entitlement to service connection for signs and symptoms 
of the upper respiratory system as a manifestation of an 
undiagnosed illness.


7.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.

8.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.

9.  Entitlement to service connection for nausea as a 
manifestation of an undiagnosed illness.

10.  Entitlement to service connection for weight 
fluctuations as a manifestation of an undiagnosed illness.

11.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

12.  Entitlement to service connection for generalized 
chemical sensitivity as a manifestation of an undiagnosed 
illness.

13.  Entitlement to a compensable (increased) evaluation for 
service-connected hemorrhoids, on appeal from the initial 
evaluation.


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1984 to 
February 1986 and from December 1990 to May 1991.  He also 
had active duty for training (ACDUTRA) from March 7, 1989 to 
June 15, 1989.  The veteran served in the Southwest Asia 
theater of operations between January 13, 1990, and May 6, 
1991.

This appeal arises from a September 1997 rating action of the 
Columbia, South Carolina, Regional Office (RO) which assigned 
a noncompensable evaluation for hemorrhoids, after granting 
service connection for the same, and which denied service 
connection for skin rashes, multiple joint and back pain, 
upper respiratory problems, short-term memory loss, nausea, 
fatigue, fluctuations in weight, and headaches due to an 
undiagnosed illness.  The veteran was also denied service 
connection for hearing loss and the residuals of muscle pulls 
of both legs.  The notice of disagreement was received in 
October 1997.  The statement of the case covering all the 
foregoing issues was promulgated in May 1998.  The veteran's 
substantive appeal on these issues was received in May 1998.

A review of the claims folder indicates that the issues of 
entitlement to service connection for throat, lung and chest 
congestion, fatigue, joint pain, and headaches due to 
undiagnosed illness were previously considered and denied by 
the RO in October 1995.  The veteran did not appeal that 
determination.  However, the law as it relates to claims for 
service connection for chronic, undiagnosed illnesses arising 
from service in Southwest Asia during the Persian Gulf War 
was subsequently liberalized, when the presumption period for 
establishing a claim was extended.  See 62 Fed. Reg. 23,139 
(Apr. 29, 1997) and 63 Fed. Reg. 11,122 (Mar. 6, 1998).  When 
a provision of law or regulation creates a new basis of 
entitlement to veterans benefits, as in this case currently 
before the Board, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  Spencer v. Brown, 4 
Vet.App. 283 (1993).  Accordingly, the Board will review the 
present claims for service connection for upper respiratory 
symptoms, chronic fatigue, joint pain, and headaches due to 
undiagnosed illness on a de novo basis.  See Suttman v. 
Brown, 5 Vet.App. 127 (1993).

This appeals also stems from a May 1998 rating action which 
denied service connection for chemical sensitivity due to an 
undiagnosed illness.  The notice of disagreement was received 
in May 1998.  The statement of the case was issued in June 
1998.  The veteran's substantive appeal was received in June 
1998.

In June 1999, the veteran was afforded a hearing before a 
Hearing Officer at the RO, at which he was represented by a 
veterans service organization.

In January 2000, a Travel Board hearing was held at the RO 
before the undersigned Member of the Board of Veterans' 
Appeals (Board), who was designated by the Chairman of the 
Board to conduct the hearing, pursuant to 38 U.S.C.A. § 7102 
(West 1991 & Supp. 2000).  On the day of the hearing, the 
veteran executed a power-of-attorney form, VA Form 21-22, on 
which he designated a named attorney-at-law, C.M., Jr., as 
his representative.  That attorney represented the veteran at 
the hearing.

The Board notes, however, that the veteran sent a letter 
directly to the Board, in February 2001, stating, in 
pertinent part, "I am no longer being represented by my 
attorney, Mr. [C.M.]."  Therefore, unless and until the 
veteran exercises his right to designate an individual or 
organization as his representative for VA claims purposes, 
the Board will consider him as unrepresented.

Finally, the Board notes that the veteran raised the issue of 
service connection for post-traumatic stress disorder (PTSD), 
and that there has been development on this issue, to include 
a June 1999 VA examination.  However, there is no indication 
that the RO has rendered a determination as to whether 
service connection for PTSD is warranted.  Similarly, a 
review of the record shows that the veteran appears to have 
raised the issues of service connection for rheumatoid 
arthritis, service connection for chronic fatigue syndrome, 
and service connection for excessive ear wax and disturbances 
at the molecular level as manifestations of undiagnosed 
illness.  It appears the RO has yet to adjudicate those 
issues.  In any event, as none of the aforementioned issues 
is inextricably intertwined with the current appeal, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Medical evidence confirming a diagnosis of the residuals 
of strained muscles of the legs has not been presented.

2.  While the veteran has been diagnosed as having 
bronchitis, there is no competent medical evidence linking 
the veteran's bronchitis with his active military service.  

3.  In July 1992, the RO denied the veteran's claim of 
service connection for hearing loss.

4.  The veteran did not appeal that hearing-loss 
determination, and it became final.

5.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for hearing loss is not so significant that it must be 
considered in order to fairly decide this claim.

6.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

7.  The veteran's allegation that he currently has skin 
rashes which are related to an undiagnosed illness is not 
supported by any competent medical evidence.

8  The veteran has submitted some evidence that he currently 
has signs and symptoms of the upper respiratory system as a 
manifestation of an undiagnosed illness.

9.  The preponderance of the evidence demonstrates that the 
veteran's upper respiratory symptoms have been attributed to 
a known disability.

10.  The veteran's allegation that he currently has nausea 
which is related to an undiagnosed illness is not supported 
by any competent medical evidence.

11.  The veteran's allegation that he currently has headaches 
which are related to an undiagnosed illness is not supported 
by any competent medical evidence.

12.  The veteran's allegation that he currently has 
generalized chemical sensitivity which is related to an 
undiagnosed illness is not supported by any competent medical 
evidence.

13.  There is no objective medical evidence demonstrating 
that the veteran's service-connected hemorrhoids are large or 
thrombotic, or irreducible with excessive redundant tissue 
evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The veteran does not manifest residuals of strained 
muscles of both legs which were incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The veteran does not manifest bronchitis which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

3.  The July 1992 rating decision that denied service 
connection for hearing loss was a final determination.  38 
U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 20.302 (2000).

4.  Evidence received since the July 1992 RO decision is not 
new and material, and, thus, the claim for service connection 
for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)); 
38 C.F.R. §§ 3.303, 3.304 (2000); 38 C.F.R. § 3.156(a) 
(2000).

5.  The veteran does not manifest a skin rash which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

6.  Service connection for signs and symptoms of the upper 
respiratory system as a manifestation of an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1117, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.317 (2000).

7.  Service connection for signs and symptoms of nausea as a 
manifestation of an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.317 
(2000).

8.  Service connection for signs and symptoms of headaches as 
a manifestation of an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.317 
(2000).

9.  Service connection for signs and symptoms of generalized 
chemical sensitivity as a manifestation of an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1117, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.317 (2000).

10.  The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321(b)(1), Part 
4, to include, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination in January 1984 
indicated that his skin, upper and lower extremities, spine, 
lungs, abdomen, anus, and neurological system were normal.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
5
LEFT
5
0
0
10
15

In August 1984, the veteran was seen for complaints of a rash 
on both hands and in the groin area.  He said he was 
experiencing severe itching.  He reported that the onset of 
the hand and chest lesions had occurred after he had eaten 
lunch three days earlier.  The clinical assessment was 
allergic dermatitis and tinea.  Subsequent treatment notes 
dated later that month indicated that he was also diagnosed 
as having atopic dermatitis.

Physical examinations conducted in February 1986, June 1987, 
and October 1988 reveal that the veteran's skin, lower 
extremities, spine, lungs, abdomen, anus, and rectum, and 
neurological system were normal.  The report of the October 
1988 examination indicated that a ganglion cyst had been 
removed from the veteran's wrist earlier that year.  The 
report also indicated that, on the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
5
LEFT
5
0
0
0
0

The veteran was evaluated for complaints of left knee and 
right hip pain in April 1989.  He said pain in both areas 
that had started about a week earlier.  The diagnostic 
impression was chondromalacia of the left patella and stress 
fracture of the right hip.  Additional testing was 
recommended.  In May 1989, the veteran reported that he had 
pulled the muscle in his left leg.  He also indicated that he 
had cysts on the right side of his hip.  The impression was 
sore muscle of the left thigh.  He was advised to avoid 
running and jumping, and to perform gentle stretching.  A 
June 1989 follow-up report noted that the veteran's hamstring 
strain had resolved.

On a Report of Medical History dated in March 1991, the 
veteran indicated that he had cramps in his legs and left 
side, and itching around the anal area.  However, upon 
examination, his skin, upper and lower extremities, spine, 
lungs, abdomen, anus, and neurological system were all 
reported to be normal.  With respect to his hearing, on 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
5
LEFT
0
0
0
5
10

In April 1991, the veteran was seen for complaints of left 
knee pain.  He said he thought he had pulled something in his 
knee.  He also complained of anal itching.  The left knee was 
grossly normal.  There was no focal tenderness.  He a good 
range of motion.  There was some discomfort in the tibia with 
extension and rotation of the left leg.  A rectal examination 
revealed small variscosities at the nine o'clock position.  
The assessment was tendonitis of the left knee, and 
hemorrhoids.  

The veteran filed a claim for hearing loss and a knee 
disorder in December 1991.  In a statement received in 
January 1992, he indicated that he had pulled various muscles 
in both his legs in 1989, and that similar injuries had 
recurred while he was stationed in Saudi Arabia.  He also 
submitted reports of audiological examinations that been 
conducted by his employer.  On an audiological evaluation 
conducted in December 1989, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
10
LEFT
5
0
0
10
05

On an audiological evaluation conducted in June 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
10
10
5
10
10

The veteran was afforded a VA general medical examination in 
May 1992.  He indicated that he worked as a radiation monitor 
at Westinghouse, and had been so employed for the past year-
and-a-half.  He complained of periodic pain and numbness in 
both knees.  He gave a history of pulling the tendons and 
ligaments in both knees during his active military service.  
He stated he had also suffered from shin splints subsequent 
to the injury.  The veteran opined that there was some type 
of abnormality at the inferior aspect of both kneecaps.  He 
did not believe that this abnormality was detected during any 
of his service medical examinations.  

At that time, the head, ears, eyes, nose, and throat 
examination was unremarkable.  The veteran's lungs were clear 
to auscultation and percussion.  His abdomen was soft and 
nontender, and bowel sounds were present.  The 
musculoskeletal examination revealed normal knees grossly.  
There was a full range of motion to flexion and extension, 
with no crepitus.  The veteran described pain over the medial 
and lateral aspects of both knees, over the bony prominences.  
Noting that the claims folder showed that the veteran had 
reported a history of bilateral ligament and/or tendon 
injuries of the knees, and that there were numerous disease 
processes to which to those complaints could be attributed, 
the examiner indicated that the physical examination of the 
knees was normal.

The veteran was also afforded a VA audiological examination 
in May 1992.  He reported that he had been experiencing 
periodic hearing loss in his right ear since his return from 
Saudi Arabia.  He denied any difficulty communicating or any 
tinnitus or dizziness.  He denied any significant history of 
noise exposure.  On an authorized audiological evaluation in 
May 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
0
5
10
5
LEFT
X
0
0
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The impression was that the veteran's hearing was within 
normal limits, bilaterally.

Service connection for hearing loss and a left knee disorder 
was denied in July 1992.  The RO determined that there was no 
evidence that the veteran currently suffered from a chronic 
disability of the knee.  Similarly, the RO found that the 
veteran's May 1992 VA audiological examination had failed to 
show a hearing loss as defined by VA regulations.  The 
veteran was mailed notice of the decision in July 1992.

In June 1994, the veteran filed a claim for service 
connection for a rash of the hands, legs, face, neck, and 
trunk.  He maintained that his rash was etiologically related 
to his service during the Persian Gulf War.  Later that 
month, the veteran submitted a statement wherein he indicated 
that, since returning from the Persian Gulf region, he had 
been experiencing joint pain of the extremities, headaches, 
hearing loss, a fluctuation of weight, skin rashes, upper 
respiratory infections, and short-term memory loss.  He said 
he believed his problems were related to an Anthrax 
inocculation shot he had been given in service.

Treatment records from various private health care providers 
and the Augusta VA Medical Center (VAMC) were associated with 
the claims folder.  Dated between January 1993 and June 1994, 
those records reveal that the veteran received evaluations 
and treatment for skin problems and sinus congestion.  Of 
significance here is that a January 1993 treatment from 
Lexington Medical Center showed the veteran was seen for 
complaints of a rash on his right hand and arm.  Subsequent 
records from that facility indicated that the veteran was 
diagnosed as having eczematous dermatitis.  This was 
confirmed by a skin biopsy which was performed in February 
1993.

In March 1994, the veteran was examined at the Augusta VAMC 
for complaints of head and chest congestion.  He also 
indicated that he had experienced an unintentional weight 
loss during the past year.  Although he ate between two and 
three meals a day, he reported losing 15 pounds.  He denied 
having a history of a thyroid problem.  A chest X-ray 
revealed that the lungs were clear, bilaterally.  Similar 
radiological findings had been made in March 1993.  Following 
a clinical evaluation, the veteran was diagnosed as having 
sinus congestion and weight loss.

Additional service medical records were associated with the 
claims folder.  Those records reflect post-service 
evaluations and treatment of health concerns elicited from 
the veteran, as well as a Persian Gulf Screening.  A May 1992 
treatment note from the orthopedic clinic indicated that he 
had a history of chondromalacia of the left patella.  He 
reported that the symptoms had improved with use of non-
steroidal anti-inflammatory medications and an exercise 
regimen.  The knee was noted to be stable on all planes.  
There was no tenderness to palpation.  The veteran was told 
to return for a follow-up in three months.  He failed to 
report for that appointment.  In February 1993, the veteran 
was seen for complaints of an itching rash on his right hand 
and face.  He stated that a hydrocortisone ointment had been 
ineffective.  The diagnosis was of a rash.  

With regard to his Persian Gulf Screening, the veteran 
reported in March 1993 that he had a problem with his legs.  
He also indicated that he was taking medication for 
"bronchitis over-seas" and eczema.  He denied having any 
difficulty concentrating or focusing.  He did not have any 
other specific complaints.  The veteran reported that he had 
not been exposed to chemicals or the smoke from burning oil 
wells.

In October 1994, the veteran filed an claim seeking service 
connection for fatigue.  He believed this symptom was also a 
side effect of his Anthrax shot.  He said he had been 
fatigued for the past two weeks.  He also reiterated his 
assertion that he suffered from constant headaches and 
congestion of the throat, lungs, and chest.

The veteran underwent a VA general medical examination in 
March 1995.  He stated that his primary complaint related to 
Persian Gulf Syndrome.  He seemed to attribute his problem 
with fatigue to his service in the Persian Gulf region.  He 
said he had missed 10 to 15 days of work a year due to his 
fatigue and a difficulty with concentration.  Next, he 
complained of throat congestion.  He stated he had felt as if 
he had a constant cold for the past two years.  He also 
reported bronchitis in 1991, and said that, after being given 
amoxicillin, he had had no sequelae.  The veteran also stated 
that he had been treated for hemorrhoids in service.  With 
regard to his knees, he said he suffered from pain and 
stiffness in both knees.  He stated that the symptoms had 
first manifested two-and-a-half years earlier.  He said he 
saw a physician at that time, but that no diagnosis had been 
rendered.  The veteran further indicated that he had pulled 
muscles in his legs in 1989.  He stated the pain in his legs 
returned after he was deployed to Saudi Arabia.  He 
maintained he continued to experience pain in both calf 
muscles.  Finally, the veteran reported that he had been 
suffering from a skin rash since 1992.  He indicated that 
evaluations made at that time failed to produce a diagnosis.  
However, he said his skin problem had recently been diagnosed 
as being eczema.

On clinical evaluation, the veteran weighed 168 pounds and 
was 73 inches tall.  He stated his weight had been variable.  
He reported weighing 142 pounds the previous summer and 155 
pounds the summer before.  He said he had no idea why his 
weight fluctuated.  His head, ears, eyes, nose, and throat 
were benign.  There was no evidence of skin lesions.  
However, there was scarring from past lesions on both hands.  
The lungs were clear to auscultation and percussion.  The 
abdomen was benign.  The veteran had a full range of motion 
of both knees, without crepitus.
X-rays of both knees revealed minimal medial compartment 
narrowing of the right knee, thought to suggest early 
degenerative changes.  There was no evidence of hemorrhoids.  
The diagnostic impression included, in pertinent part, 
complaints of Persian Gulf Syndrome causing fatigue and 
memory difficulties, pain in both knees with possible 
degenerative joint disease, history of bronchitis with no 
sequelae, history of hemorrhoids with no sequelae, history of 
upper respiratory infections with no current evidence of the 
same, and history of pulled leg muscles.

In a statement received in April 1995, the veteran once again 
asserted that he suffered from numerous ailments that he 
believed were caused by his service in Saudi Arabia during 
the Gulf War.  He stated he developed severe hemorrhoids, 
multiple joint pain, and bronchitis shortly after arriving in 
Saudi Arabia.  Within a year of his return to the United 
States, he indicated he also started to experience headaches, 
memory loss, upper respiratory infections, and skin rashes.  
As he had received a Bachelor of Science degree in Biology, 
the veteran maintained he had a greater understanding as to 
what was "going on."

By a rating action dated in October 1995, service connection 
for throat, lung, and chest congestion, fatigue, joint pain, 
and headaches due to undiagnosed illness was denied.  The RO 
determined that there was no evidence showing that these 
symptoms arose during the veteran's service in the Persian 
Gulf, or that they were manifested to a compensable degree 
within two years of after the last date of service.

In a May 1996 letter, the RO advised the veteran of the types 
of medical and nonmedical evidence he could submit in support 
of his claims concerning signs or symptoms of undiagnosed 
illness.  A similar letter was sent to him again in August 
1996.  In response thereto, the veteran submitted records 
dated between June 1992 and May 1996 that documented absences 
from work due to illness.  A June 1992 medical attention 
request indicated that the veteran had been excused from work 
due to a fever and congestion.  The remainder of the records 
contained no findings as to illness(es) that caused his 
absences.

Medical records from the Augusta VAMC, the Columbia VAMC, 
Aiken Regional Hospital, Family Medical Center, B.L. 
Thompson, M.D., and the Aiken Dermatology Clinic, dated from 
January 1993 to July 1996, were associated with the claims 
folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, complaints 
of skin rashes, head and chest congestion, fatigue/malaise, 
bronchitis, multiple joint and neck pain/arthralgia, and 
upper respiratory problems.  The veteran's complaints of skin 
rashes were consistently diagnosed as eczema, tinea, and/or 
dermatitis.  

In August 1993, the veteran was seen at the Family Medical 
Center for complaints of muscle and back pain.  He said he 
was experiencing pain in his neck and shoulders, and 
tightness in his legs.  His back was without spasm.  He had a 
full range of motion of the neck, without laxity.  His right 
knee was stable.  The assessment was myositis.  A diagnosis 
of myositis was also rendered in September 1993.  Complaints 
of neck, back, knee, and joint pain were recorded in January 
1994, April 1994, July 1994, February 1995, April 1995, and 
December 1995.  In this regard, with the exception of there 
being some indication that he suffered from arthritis of the 
knees, the veteran was diagnosed as having arthralgia or 
myalgia.  Of note, a treatment report from the Augusta VAMC 
dated in April 1994 indicated that the etiology of the 
veteran's myalgias was unknown.

Notwithstanding the foregoing, the veteran was seen in April 
1994 for complaints of having a sore throat since January 
1994.  He also endorsed nasal drainage, a loose cough, and 
fluctuations in his weight.  Following a physical 
examination, the veteran was diagnosed as having pharyngitis, 
an upper respiratory infection, and malaise.  Similar 
complaints were made in October 1994.  A discharge summary 
from Aiken Regional Medical Center showed that the veteran 
was admitted for complaints of having a nonproductive cough, 
with a low grade fever, for approximately two days.  The 
assessment at that time was acute bronchitis.  A July 1996 
treatment note from Family Medical Center indicated that the 
veteran had had a positive PPD, and that he was placed on 
anti-tuberculosis medication.  A treatment report from the 
Columbia VAMC dated in November 1996 attributed the veteran's 
complaints of a chronic cough to probable asthma.  

In July 1997, the veteran expressed his desire to amend his 
claim for service connection.  He stated that he wished to 
add chemical sensitivity to the list of symptoms he 
experienced due to his service in the Persian Gulf.  He 
asserted that he suffered from burning skin and watery eyes 
as a result of this sensitivity.

In September 1997, service connection was granted for 
hemorrhoids.  The RO determined that the veteran's service 
medical records clearly showed that he suffered from 
hemorrhoids in service.  However, as he had failed to report 
for a scheduled VA examination, the RO stated there was no 
evidence to establish that a compensable evaluation for 
hemorrhoids was warranted.  By the same rating action, the RO 
also denied the claims of service connection for bilateral 
hearing loss, bronchitis, and the residuals of muscle pulls 
of both legs.  The claims of service connection for skin 
rashes, multiple joint and back pain, upper respiratory 
problems, short-term memory loss, nausea, fatigue, 
fluctuations in weight, and headaches due to an undiagnosed 
illness were also denied.

Medical records from the Charleston VAMC, the Columbia VAMC, 
and the Augusta VAMC, dated from February 1997 to April 1998, 
show that the veteran received evaluations and treatment for 
multiple somatic complaints.  In February 1997, the veteran 
was referred to PCT with a history of headaches, hearing 
problems with ear pain, an aching neck, shin and foot pain, a 
runny nose, fatigue, and poor concentration.  He also stated 
he had been experiencing muscle weakness, itchy eyes, skin 
sores, and memory loss.  He asserted that all of those 
symptoms had their onset after he served in the Gulf War, and 
that the symptoms had grown gradually worse since that time.  
The veteran was afforded a physical examination.  The 
assessment was multiple diffuse somatic complaints of a Gulf 
War veteran, and "rule-out" memory loss. 

In May 1997, the veteran was seen for complaints of low back 
pain and a cough with greenish sputum.  The diagnoses were 
bronchitis and muscular skeletal pain.  The examiner 
indicated that both were possibly due to a viral syndrome.

The veteran was afforded a neuropsychological evaluation in 
June 1997.  He complained of multiple joint pain and memory 
loss.  He was found to have substantial memory deficits, 
which tended to be most clearly evidenced when he was 
required to organize himself for new learning and/or 
effective encoding of new information for later recall.  He 
also lost a significant portion of auditory-verbal 
information across immediate and delayed recall when he had 
only one exposure to the material.  Repetition and rehearsal 
enhanced his ability for storage and retrieval.  The etiology 
of the veteran's memory deficit was not discussed.

Subsequent treatment notes show that veteran was seen on 
numerous occasions for complaints of multiple joint pain, and 
that those complaints were variously diagnosed as being 
chronic joint pain, low back pain, "rule-out" auto-immune 
problem, diffuse arthritis, and degenerative joint disease.  
Of note, a January 1998 treatment report indicated that the 
veteran had had a positive antinuclear antibody, speckled 
pattern.  There was an indication that he might have early 
degenerative joint disease.

The veteran was also examined for complaints of a skin rash 
in January 1998.  The report from the Columbia VAMC indicated 
that this had been his first visit.  He gave a five-year 
history of skin eruptions, which mainly affected his hands.  
He said the rash also appeared on his arms and face, but to a 
lesser degree.  He stated the rash was very itchy, and 
occasionally had a purulent discharge.  Following a physical 
examination, the assessment was that the veteran's eruptions 
appeared to be eczematous, and probably atopic dermatitis.  
However, the examiner stated she could not rule out a 
granulomatous disorder such a granuloma annulare.  

In December 1997, the veteran was afforded a series of VA 
examinations for the purpose of determining the etiology of 
his various complaints.  At VA dermatology examination, the 
veteran reported that he had developed a rash on the dorsum 
of his hands during his active military service.  He said the 
rash subsequently spread to his arms.  He believed that some 
"chemicals" exacerbated his condition.  He reported having 
the skin rash in association with his tour of duty in 
Operation Desert Storm, although temporal correlation was not 
exact.  The veteran indicated that the rash typically waxed 
and waned, with no particular association to season or 
exposure.  There were erythematous scaled patches, with some 
suggestion of micro-vesiculations, on the dorsum of both 
hands and the left upper outer arm.  Small pinhead-sized 
tense vesicles were present in several interdigital web 
spaces of both hands.  The impression was nummular and 
dyshidrotic eczema.  The examiner stated that either 
condition could develop at any point in a person's life.  It 
was also observed that the eczemas could be exacerbated by 
other environmental conditions, and that sensitivities to 
chemicals could also be present.

The veteran was also afforded a VA neurological examination 
in December 1997.  He maintained that he suffered from memory 
loss, and that the problem had begun several years before.  
He could not give a definitive date of onset.  He described 
having difficulty remembering dates and the names of 
individuals.  He reported getting lost in unfamiliar areas.  
Following a clinical evaluation, the assessment was 
subjective memory loss.  The examiner stated that the 
evaluation had revealed no specific indication of memory 
loss.  However, the examiner suggested that the veteran 
undergo neuropsychiatric testing.

The series of VA examinations conducted in December 1997 also 
included a respiratory and miscellaneous examination.  He 
complained of generalized fatigue and tiredness since 1992.  
He said nothing seemed to make it better or improve it.  He 
stated some days were worse than others.  He indicated that 
his fatigue and tiredness were not associated with a fever, 
chills, nausea, or vomiting.  The veteran also reported that 
he experienced shortness of breath that occurred after 
walking more than 50 yards.  He denied any actual cough but 
did note that chest pain periodically accompanied the 
shortness of breath.  He reported that he had had problems 
with hemorrhoids since 1991.  He said he experienced an 
exacerbation of his hemorrhoid problem about three times a 
month.  The exacerabations were noted to include itching, 
burning, and occasionally some blood.  

On clinical evaluation, the veteran weighed 160 pounds.  His 
head was normocephalic, atraumatic, without bruit.  The oral 
mucosa was without exudate.  The tympanic membranes were 
clear.  His neck was supple and free of motion.  There was no 
scoliosis or costovertebral angle tenderness of the back.  
The lungs were clear to auscultation, bilaterally.  A 
genitourinary examination revealed normal rectal tone and 
heme negative.  The assessment was fatigue, shortness of 
breath, and internal hemorrhoid, none noted at the time of 
the examination.

Service connection for chemical sensitivity was denied in May 
1998.  The RO determined that there was no evidence that the 
veteran's purported sensitivity to chemicals arose or was 
caused by his active military service.  Moreover, the RO 
determined that "chemical sensitivity" was not an 
undiagnosed illness as defined by the regulations.  

In further support of his claims for service connection, the 
veteran submitted copies of medical records from the South 
Carolina Department of Health and Environmental Controls 
(DHEC) dated between March and June 1998.  In March 1998, he 
was seen for complaints of respiration problems, which he 
believed were related to Gulf War Syndrome.  He stated he 
suffered from shortness of breath.  He denied having 
tuberculosis.  However, he was noted to have a history of 
being placed on INH (an anti-tubercular drug) in July 1996.  
A chest X-ray was negative.  He was given a six-month dose of 
INH.  

Treatment records from the Columbia VAMC dated from May 1998 
to March 1999 document the veteran's treatment for multiple 
problems.  In May 1998, he was seen for "vague complaints."  
He said he had a rash on his ears for the past few days.  He 
also indicated that his voice had been intermittently hoarse 
since 1994.  He denied totally losing his voice or having a 
sore throat.  However, he reported having a productive cough 
with some green phlegm during the past week.  He complained 
of fatigue and bilateral knee pain.  The veteran was noted to 
be well developed and well nourished, and weighed 170 pounds.  
His lungs were clear bilaterally.  The assessment was recent 
upper respiratory infection and bilateral knee pain with 
negative X-rays in the past.  The examiner noted that the 
veteran had an upcoming appointment with the dermatology 
clinic. 

The veteran underwent a biopsy for chronic eczematous 
eruption in May 1998.  The preoperative diagnosis was 
nummular/atopic dermatitis, and "rule out" granulomas or 
infectious etiologies.  The examiner indicated that the 
biopsy had been ordered because of the concern that the 
veteran's skin disorder could be in some way related to 
unknown exposures while serving in Desert Storm.  The report 
of the biopsy revealed that the veteran had superficial 
perivascular dermatitis with focal spongiosis on his left 
arm, and intraepidermal vesicular dermatitis with spongiosis 
of the left hand.  Both conditions were noted to be 
consistent with nummular dermatitis.  

A September 1998 treatment report showed that the veteran was 
examined for complaints of headaches, depression, aching 
knees, hands "flamed up", and general malaise.  He was 
noted to have a history of chronic lichen simplex and lichen 
planus.  He was also observed to have been diagnosed as 
having rheumatoid arthritis.  Following a physical 
examination, the diagnoses were chronic lichen simplex and 
lichen planus, and rheumatoid arthritis.  Findings that the 
veteran suffered from rheumatoid arthritis and/or 
degenerative joint disease were also rendered in December 
1998, February 1999, and March 1999.  

In January 1999, the veteran was seen for complaints of a 
night-time cough with thick yellow sputum, extremely dry 
hands, and anal pain.  He said his anal pain was particularly 
bad when he was under stress.  He denied any changes in his 
bowel habits, hematochezia, or discharge.  The veteran's 
history of chronic atopic dermatitis was also discussed.  A 
rectal examination revealed minimal internal hemorrhoids.  
His lungs were clear to auscultation.  The diagnoses were 
bronchitis, minimal internal hemorrhoids, and atopic 
dermatitis.

In April 1999, the veteran submitted various news periodicals 
to support his claims for service connection.  Those articles 
pertained to the Federal Government's efforts to determine 
the etiology of the complaints of veterans who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Exposure to dioxins, biological agents, and nerve gas 
were also cited as possible causes of the multiple physical 
problems encountered by those veterans.  The articles 
contained no finding or reference pertaining specifically to 
the appellant.  The veteran also submitted letters he had 
sent to government offices, a poem he had written, and a 
newspaper article pertaining to his work as an advocate for 
the rights of Gulf War veterans.

Additional medical records from the Columbia VAMC, dated from 
April to June 1999, were associated with claims folder.  Of 
note, the veteran was seen in April for complaints of a 
headache and chest congestion.  He said he was also 
experiencing a mild cough with tearing.  He appeared to be 
"sleepy" but without distress.  His sclera and pharynx were 
mildly injected.  His nasal mucosa was pale and boggy.  His 
lungs were clear.  The diagnosis was allergic rhinitis versus 
viral upper respiratory infection.  

In May 1999, the veteran was evaluated for complaints of 
contact dermatitis of both hands, the left arm, and the 
bottoms of the feet.  He also complained of joint pain.  He 
had a rash on the plantar aspect of his feet, which the 
examiner felt was consistent with athlete's foot.  The 
diagnoses were athletes foot and foot pain.  A June 1999 
dermatology note indicated that the veteran had undergone 
patch testing, and he was positive to formaldehyde, 
quaternium, and caines.  The veteran indicated that he was 
angry that it had taken seven years to diagnose contact 
dermatitis.  Following an examination, the assessment was 
chronic intermittent dermatitis.  The examiner noted that a 
biopsy had confirmed dermatitis.  She also expressed some 
doubt that the veteran's skin condition was primarily a 
contact dermatitis.  

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in June 1999.  Since his return from the 
Gulf War, he asserted that he had developed a myriad of 
physical problems.  He stated he had become over-sensitive to 
chemicals.  He cited red dyes, rubber, dry cleaning 
chemicals, and chlorine as examples.  He said he was not 
chemically sensitive prior to his service during the Gulf 
War.  In this regard, the veteran opined that he had been 
exposed to some type of chemical in service that had caused 
him to become sensitive to chemicals.  He maintained that 
this exposure also resulted in his problem with chronic 
bronchitis, upper respiratory infections, and skin rashes.  
He also believed that his skin problem could have been caused 
by a parasite that was unique to the Middle East.  The 
veteran further contended that he suffered from chronic 
headaches, fatigue, memory loss, and fluctuations of weight, 
and that those problems/symptoms were related to his Persian 
Gulf service.  He estimated that he had lost 10 to 15 pounds 
after arriving in Saudi Arabia.  He said he had been gaining 
and losing that weight since that time.  He denied being on 
any type of diet.  His mother testified on his behalf, 
stating that she had observed all of those symptoms as well.

With regard to his hearing loss, the veteran stated that he 
first noticed a problem with his hearing after his flight 
back from Saudi Arabia.  He said he experienced excruciating 
right ear pain on the descent, and that that pain never went 
completely away.  The veteran's mother also indicated that 
she had noticed a change in his hearing since his discharge 
from active service in 1991.  The veteran recalled injuring 
the hamstrings in both his legs in 1989.  He indicated that 
the symptoms returned during his Persian Gulf service, and 
had persisted since that time.  The veteran averred that he 
had also developed multiple joint pain.  In this regard, he 
reported that he had been diagnosed as having rheumatoid 
arthritis.

The veteran testified that he continued to have problems with 
hemorrhoids.  He said he suffered from severe itching and 
pain of the anus.  He indicated that this pain occurred about 
once a week.  He denied having bleeding.  He stated he used 
prophylactic medication on a bi-monthly basis.  

The veteran submitted a letter from his former wife to 
support his claims for service connection.  She stated she 
had observed profound changes in the veteran's personality 
since his return from Desert Storm.  She said he had become 
reclusive, secretive, and obsessive.  She indicated that he 
also developed health problems.  She stated he suffered from 
severe eczema and other types of skin rashes.  

By a rating action dated in July 1999, embodied in a 
supplemental statement of the case provided to the veteran, 
the noncompensable evaluation assigned for service-connected 
hemorrhoids was confirmed.  The RO found there was no 
evidence of record demonstrating that the veteran's 
hemorrhoids met the criteria for a higher evaluation.  The 
claims of service connection for hearing loss, the residuals 
of muscle pulls of both legs, and bronchitis were also 
denied.  The RO held that evidence establishing an 
etiological relationship between those disorders and the 
veteran's military service had not been submitted.  Finally, 
the RO determined that he claims for service connection for 
skin rashes, multiple joint and back pain, upper respiratory 
problems, short-term memory loss, nausea, fatigue, 
fluctuations in weight, chemical sensitivity, and headaches 
due to an undiagnosed illness remained denied.

In January 2000, the veteran was afforded a Travel Board 
hearing before the undersigned Member of the Board, at the 
RO.  He reported serving as a medical evacuation officer 
during his active service in 1991.  He maintained that he 
came into direct contact with U.S. medical personnel and 
U.S., Saudi, and Iraqi soldiers.  He said he could vividly 
recall seeing injured and dead soldiers.  He stated he 
endured blatant racial discrimination and harassment 
throughout his service during the Gulf War.  He maintained 
that his service records had been tampered-with and/or 
altered.  The veteran asserted that the harassment had 
continued since his discharge.  He indicated that offices of 
the Federal Government, including VA, were preventing him 
from finding out the cause of his numerous health problems.  
He said his concerns had not been adequately addressed.  

The veteran subsequently submitted, to both the RO and the 
Board, by mail in December 2000, copies of a letter dated 
that month, addressed to him from the Special Assistant to 
the Secretary of Defense for Gulf War Illnesses, Medical 
Readiness, and Military Deployments.  In essence, the letter 
advised the veteran that extensive analysis of unit location 
data indicated that his unit may have been exposed to very 
low levels of chemical agent, for a period of less than three 
days, as a result of the demolition of enemy weapons in March 
1991 at Khamisiyah, Iraq.  The letter further informed the 
veteran that, based upon current medical evidence and ongoing 
research, there is no indication that any long-term effects 
would be expected from that brief, low-level exposure.

II.  Analysis

A.  Service Connection -- on a Direct Basis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a disease shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
Among other things, this statute eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist claimants in developing evidence, notification as 
to evidentiary requirements, and the obtaining of medical 
examinations and opinions to attempt to establish service 
connection, and supercedes the decision of the Court of 
Appeals for Veterans Claims in Morton, supra.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
also Karnas v. Derwinski, 1 Vet.App. 308 (1991).

In light of the aforementioned statute, we have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  Based upon the development of 
medical evidence, the Board concludes that all reasonable 
efforts have been made to compile a complete record for our 
decision, and that the veteran has had adequate notice of the 
evidence needed to substantiate his direct-service-connection 
claims.

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

1.  Residuals of Strained Muscles of Both Legs

In the instant case, what is initially lacking under the 
above-described legal criteria is medical evidence that the 
veteran currently suffers from residuals of strained muscles 
in both legs.  As was noted above, the veteran has submitted 
no medical evidence that he currently has a disability of the 
legs (i.e., the hamstrings).  The only post-service evidence 
pertaining to a disability of the lower extremities pertains 
to complaints of multiple joint pain, to include both knees.  
That issue was developed as a separate issue, and is 
discussed below.  The veteran's opinion, standing alone, is 
insufficient to establish the presence of current chronic 
disability related to the left hamstring strain that occurred 
in service in 1989.  There is no evidence that he has 
professional medical expertise.  See Espiritu, Routen, supra.  
Therefore, he lacks the expertise to render a medical opinion 
regarding the cause of his claimed bilateral leg problem.

The Court has held, in Brammer v. Derwinski, 3 Vet.App. 223 
(1992), that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  An appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease, injury, or exposure while on active service is 
mistaken, as Congress specifically limited entitlement to 
service connection to cases where there is resulting 
disability.  Accordingly, the veteran's claim of service 
connection for residuals of strained muscles of both legs 
must be denied, on the basis that the preponderance of the 
evidence is against the claim.  Should the veteran obtain 
medical evidence that he has a current disability of the both 
legs (particularly his hamstrings), such evidence may be a 
basis for reopening his claim.

2.  Bronchitis

Here, there is no medical evidence to establish a causal link 
between the veteran's current problem with bronchitis and 
active military service.  The veteran has not offered any 
medical opinion that attributes his diagnosed bronchitis to 
his alleged in-service upper respiratory difficulties.  
Similarly, there is no credible medical evidence 
demonstrating a relationship between any incident, exposure, 
or disease occurring during his military service and his 
currently diagnosed bronchitis.  The veteran's opinion that 
there is an etiological relationship between the alleged 
upper respiratory complaints that he experienced in service 
and his current diagnosis of bronchitis does not meet this 
standard.  As discussed above, questions of medical diagnosis 
or causation require the expertise of a medical professional, 
and there is no evidence that the veteran has the medical 
background sufficient to render such an opinion.  Nor has he 
indicated that any such medical nexus evidence is available.  
Thus, the preponderance of the evidence is against the 
veteran's claim that his alleged in-service upper respiratory 
infections resulted in any chronic disability.  In this 
regard, the Board notes that the veteran's lungs were found 
to be normal on examination in March 1991. 

Despite the foregoing, as previously noted, a claimant may 
still obtain the benefit of section 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms, not treatment.  
However, in determining the merits of a claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Equally important, since a lay 
person is not competent to render an opinion pertaining to 
the diagnosis of bronchitis, medical evidence is required to 
demonstrate a relationship between bronchitis and any upper 
respiratory symptoms experienced post-service.  See, e.g., 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Layno v. Brown, 
6 Vet.App. 465 (1994).  No such medical evidence has been 
submitted in this case.  

Therefore, given the current medical findings and the lack of 
nexus evidence linking bronchitis/respiratory disorder to 
service, the Board finds the preponderance of the evidence is 
against the veteran's claim.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999), in which the Court held that even where a 
veteran asserted continuity of symptomatology since service, 
medical evidence was required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition. . . "; see also Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999), in which the Court held that a 
diagnosis of pain cannot, without connection to an underlying 
condition and a medical nexus to service, warrant service 
connection.  

B.  New and Material Evidence -- to Reopen Claim

The veteran's claim for service connection for hearing loss 
was finally denied in July 1992, and he was notified of the 
denial, by mail, at his address of record.  The notification 
was not returned as undeliverable.  A determination on a 
claim by the agency of original jurisdiction of which a 
claimant is properly notified is final if an appeal is not 
filed as prescribed in VA regulations.  38 U.S.C.A. § 7105(c) 
(West 1991).  The veteran having failed to take any action 
with respect to the July 1992 denial of his claim, that 
decision became final one year after mailing of notification 
to him of the decision. 38 C.F.R. §§ 3.104, 20.302. (2000).

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, supra.  The procedure therein required was 
- first, it had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

As noted above, the U.S. Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), supra.  Of 
significance, in the present matter, is language in the new 
statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for bilateral hearing 
loss.  We now know that, under the VCAA, cited above, well-
groundedness following the reopening of a claim is a moot 
point.  If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any further 
development, a merits analysis must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for haering loss, is that which has been submitted since the 
RO entered its decision on this matter in July 1992.  

While the RO appears to have considered the veteran's claim 
for service connection for hearing loss on a de novo basis, 
the Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, supra.  

As noted in the previous section, pertinent criteria provide 
that service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  In addition, where a 
veteran served 90 days or more during a period of war, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 
3.309 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the RO's July 1992 denial was based upon the 
finding that evidence of record failed to show that the 
veteran had hearing loss by VA standards.  The medical 
records submitted since the 1992 decision are "new" in the 
sense that they were not of record at the time the decision 
was issued.  However, that evidence is not "new" for the 
purposes of 38 U.S.C.A. § 5108, because it fails to establish 
that any hearing loss experienced by the veteran meets the 
necessary criteria that are enumerated under 38 C.F.R. § 
3.385.  Those records merely document that the veteran 
complains of ear problems and hearing loss.  There is no 
indication that he has undergone any type of hearing 
examination since May 1992.  Such an evaluation, which showed 
that the veteran had impaired hearing by VA standards, would 
be essential in determining whether or not his claim of 
service connection for hearing loss could be reopened.  In 
other words, the evidence received since 1992 is not material 
because they do not demonstrate that the veteran has a 
hearing loss as defined by VA under 38 C.F.R. § 3.385.  

The testimony from the veteran's mother regarding his hearing 
loss is also insufficient to reopen the claim of service 
connection for hearing loss.  Though an individual may be 
able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet.App. 494 (1996) citing Espiritu v. Derwinski, 
supra; See also Spalding v. Brown, 10 Vet.App. 6 (1997).  
With all due respect for her concern as to the veteran's 
welfare, there is no evidence that the veteran's mother has 
the requisite experience to render a medical opinion 
regarding her son's hearing loss.

Similarly, the testimony and statements of the veteran cannot 
be considered of any probative value.  Again, a lay person 
may not offer evidence that requires medical knowledge.  See 
Nici v. Brown, supra.  The Board recognizes that the veteran 
has a B.S. in the field of Biology.  However, such a degree 
does not connote that he has the medical expertise necessary 
to diagnose hearing loss to the degree to meet specific 
regulations.  Finally, the Board finds that the testimony and 
statements made by the veteran regarding his purported 
hearing loss are essentially a repetition of contentions made 
by him when his claim was earlier denied, and that, 
therefore, they are not new evidence.  See Reid v. Derwinski, 
2 Vet.App. 312 (1992).

Without new and material evidence, the attempt to reopen the 
claim for hearing loss must be denied.

C.  Service Connection -- Signs/Symptoms of Undiagnosed 
Illness

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As previously mentioned, the Court had previously held that 
any claimant for benefits administered by VA had the burden 
of submitting evidence sufficient to justify a belief that 
the claim was well grounded.  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the U.S. Court of Appeals for Veterans Claims had 
occasion to analyze that opinion, it determined that the 
fourth element listed, requiring medical nexus evidence, was 
impermissibly restrictive, and expressly declined to adopt 
the General Counsel opinion.  The Court, however, 
irrespective of the now repealed well-grounded-claim rule, 
did find the "regulatory requirements to be consistent with 
the legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet.App. 12, 22 (2000).

As a threshold matter, the Board notes the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations from January 1991 to May 1991.  Based 
upon this evidence, and for purposes of analysis under 38 
C.F.R. § 3.317, the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.

1.  Skin Rash

The Board notes that, since his discharge from active duty in 
April 1991, the veteran has essentially complained of a 
chronic skin rash.  A review of the evidence of record 
clearly shows that he has been variously diagnosed as having 
eczema, tinea, and atopic dermatitis.  Significantly, 
following his December 1997 VA examination, the examiner's 
impression was that the veteran has nummular and dyshidrotic 
eczema.  In a treatment report dated in June 1999, a 
diagnosis of intermittent dermatitis was subsequently noted 
to have been confirmed by a biopsy.

Regardless of whether the veteran suffers from dermatitis, 
eczema, or both skin disorders, this evidence demonstrates 
that the symptoms of a skin rash have been ascribed to known, 
clinical diagnoses.  In other words, the veteran has not 
submitted evidence that his skin rash symptoms are the 
manifestations of an undiagnosed illness.

For this reason, we find that the evidence preponderates 
against the veteran's claim concerning service connection for 
skin rashes due to an undiagnosed illness.  As the Court 
stated in Neumann, supra, "signs or symptoms of a chronic 
disability are afforded presumptive service connection 
precisely because they cannot be attributed to any known 
clinical diagnosis."  Id.  (Emphasis in original).  Thus, 
the veteran's claim concerning service connection for skin 
rashes as manifestations of undiagnosed illness must be 
denied.

2.  Upper Respiratory Symptoms

With regard to the veteran's claim concerning service 
connection for signs and symptoms of the upper respiratory 
system as manifestations of undiagnosed illness, we note that 
he has submitted medical evidence of a nexus (the December 
1997 VA examination report in which the examiner simply 
diagnosed the veteran as having shortness of breath), which 
suggests a relationship between the veteran's symptoms of 
upper respiratory problems (about which he has been 
complaining essentially since his separation from his service 
in the Gulf region) and a condition for which the VA examiner 
did not ascribe a known clinical diagnosis.

That report, then, constitutes at least some evidence 
suggesting a nexus, or etiological connection, between the 
veteran's symptoms of headaches and an undiagnosed illness.  
However, when analyzing the veteran's claim on the merits, 
the Board notes that the evidence of record clearly 
demonstrates that the his complaints of upper respiratory 
symptoms have been variously diagnosed as sinusitis 
congestion and bronchitis, which are known clinical 
diagnoses.  Indeed, the veteran has argued that his numerous 
upper respiratory infections/problems are related to his 
chronic bronchitis.

As above, therefore, where the claimed signs and/or symptoms 
of disability have been ascribed to one or more known, 
clinical diagnoses, the presumptions established under the 
law specific to Persian Gulf War service are not applicable.  
In light of this, the Board finds that the veteran has not 
established the evidence necessary for service connection for 
signs and symptoms of the upper respiratory system as 
manifestations of undiagnosed illness.  Therefore, service 
connection must be denied.

3.  Headaches and Chemical Sensitivity

The veteran's claims concerning service connection for 
headaches and chemical sensitivity as manifestations of 
undiagnosed illness also must fail, for lack of medical nexus 
evidence.  Although the veteran has complained of having had 
headaches and being unusually sensitive to chemical exposure 
since his service in the Gulf War, and he has undergone 
evaluations during which he complained of the same, there has 
been no evidence submitted of an etiological connection 
between these reported symptoms and any chronic undiagnosed 
illness.  We are aware that the December 1997 VA dermatology 
examination indicated that the veteran's nummular and 
dyshidrotic eczema were conditions that could be exacerbated 
by a sensitivity to chemicals.  However, the examining 
physician did not render any type of opinion linking the 
veteran's chemical sensitivity directly to service, nor did 
the examiner opine that it was associated with an undiagnosed 
illness.

Although the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran is 
capable of providing a nexus opinion relating his reported 
headache and chemical sensitivity symptoms to an undiagnosed 
illness, as opposed to a clinically diagnosed condition.  
Thus, the veteran's claims concerning service connection for 
headaches and chemical sensitivity, as manifestations of an 
undiagnosed illness, must be denied.
4.  Nausea

The veteran's claim concerning service connection for nausea 
as a manifestation of an undiagnosed illness is also overcome 
by a preponderance of the evidence against the claim.

The evidence of record indicates that the veteran did not 
make any complaints of nausea during his period of active 
duty.  Further, the medical record in this case clearly 
indicates that there are no objective indications of a 
chronic disability resulting from nausea.  The veteran has 
manifested merely sporadic complaints since discharge from 
active duty.  Moreover, he has not objectively evidenced 
nausea during the many clinical examinations since discharge.  
In other words, the veteran has intermittently reported the 
symptom of nausea, but it has not been confirmed on objective 
examination, and it is clearly not a problem for which he has 
sought treatment on a regular basis since discharge.  Thus, 
service connection under the Persian Gulf War presumptions is 
not warranted.

D.  Increased Evaluation

The Board notes that VA has long recognized a duty to assist 
the veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (2000).  
This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the U.S. Court of 
Appeals for Veterans Claims has confirmed this obligation 
over the years.  See Green v. Derwinski, 1 Vet.App. 121 
(1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also 38 
C.F.R. § 3.326 (2000).

As discussed above, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The U.S. Congress has recently passed, 
and the President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action, including that undertaken pursuant 
to the remand by the Board, has generated sufficient evidence 
to satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

The veteran is currently receiving a noncompensable 
evaluation for hemorrhoids under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A noncompensable (zero percent) 
evaluation encompasses mild or moderate external or internal 
hemorrhoids.  A 10 percent disability evaluation is warranted 
for large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation disability 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures. 

The Board finds a compensable rating is not warranted for 
hemorrhoids.  Review of the evidence of record demonstrates 
that, at the time of the most recent VA examination, which 
was conducted in December 1997, it was determined that the 
veteran had a history of hemorrhoids, but that none were 
present at the time of the examination.  The only 
symptomatology associated with hemorrhoids at that time was 
the veteran's experienced itching and burning with occasional 
bleeding about three times a month.  

Further, as referenced above, the clinical records from the 
Columbia VAMC and the Augusta VAMC merely document that the 
veteran has received occasional evaluations and treatment for 
his hemorrhoids.  None of those records contained any 
findings that identified the veteran as having large or 
thrombotic, irreducible, external or internal hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences.  The last VA treatment for hemorrhoids was in 
January 1999.  At that time, he was found to have minimal 
internal hemorrhoids.  

Based upon the above, the Board finds that the veteran's 
hemorrhoid disability is manifested by no more than mild 
internal hemorrhoids.  We acknowledge that the veteran has 
argued that the symptoms of his hemorrhoids have manifested 
to a compensable degree .  There is, however, no objective 
medical to support such an assertion.  Moreover, as there is 
no evidence that the veteran is a health care professional, 
his opinion that his condition has resulted in symptoms 
necessary for an increased evaluation (large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences) lacks 
probative value.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (the status of a disability is a medical 
determination); Espiritu, Routen, supra.

Accordingly, the Board finds that the veteran's hemorrhoids 
do not warrant a compensable (increased) evaluation, with 
application of all pertinent governing criteria.  In so 
deciding, we have considered the option of assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disabilty equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet.App. 119 
(1999).  There is also no evidence to support a higher 
evaluation on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, as the service-connected hemorrhoids are not shown 
by the record to result in marked interference with 
employment or frequent periods of hospitalization, or to 
otherwise present an exceptional or unusual disability 
picture.  Under such circumstances, further discussion of an 
extra-schedular rating is not necessary.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to service connection for the residuals of 
strained muscles of both legs is denied.

Entitlement to service connection for bronchitis is denied.

As new and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss, 
the claim is denied.

Entitlement to service connection for skin rash as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for signs and symptoms of 
the upper respiratory system as a manifestation of an 
undiagnosed illness is denied.

Entitlement to service connection for nausea as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for generalized chemical 
sensitivity as a manifestation of an undiagnosed illness is 
denied.

Entitlement to a compensable (increased) evaluation for 
service-connected hemorrhoids, on appeal from the initial 
evaluation, is denied.


REMAND

The Board recognizes that, under previously applicable 
statutory law and judicial precedent, it may have appeared 
that the veteran's claims concerning service connection for 
multiple joint aches and back and neck pain, as 
manifestations of undiagnosed illness, were not well 
grounded.  The record unquestionably shows that he has 
complained of pain in his neck, back, knees, and "joints" 
since his service discharge, with notations of arthralgia, 
polyarthralgia, neck strain, and joint pain.  Also, there are 
some more recent VA outpatient records indicating that the 
veteran possibly suffers from rheumatoid arthritis or 
degenerative joint disease.  However, no conclusive diagnosis 
has been rendered.

Therefore, we find that there is at least some evidence 
suggesting a nexus between the veteran's symptoms of multiple 
joint aches, and back and neck pain, and an undiagnosed 
illness, and, given the VCAA's repeal of the well-grounded-
claim requirement, these claims require more development.  

Similarly, the veteran's claims concerning service connection 
for fatigue, memory loss, and weight fluctuations as 
manifestations of an undiagnosed illness were arguably not 
well grounded under prior law.  However, given his repeated 
complaints of having fatigue, memory loss, and weight 
fluctuations since his return from the Gulf War, the March 
1995 VA diagnosis of "Persian Gulf Syndrome causing him 
fatigue and memory difficulties," and his unexplained weight 
fluctuations, we find there is at least some evidence 
suggesting a nexus between an undiagnosed illness and the 
veteran's symptoms of fatigue, memory loss, and weight loss 
and gain.  

Accordingly, as above, in light of the repeal of the well-
grounded-claim rule by the VCAA, these claims warrant further 
development.  

As noted above, VA has a duty to assist the veteran in 
developing facts pertinent to those claims, under both old 
and new law.  The duty to assist includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See, e.g., Green v. Derwinski, supra.  Further, the 
status of a disability is a medical determination which must 
be made from the records, without resort to independent 
medical judgment by the Board.  See Colvin v. Derwinski.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The veteran should now 
be afforded VA general medical, orthopedic, and neurological 
examinations to determine whether clinical diagnoses can be 
ascribed to his symptoms of multiple joint aches and neck and 
back pain, chronic fatigue, memory loss, and weight 
fluctuations.

The importance of the new examinations to ensure adequate 
clinical findings is emphasized to the veteran, and he is 
hereby advised that serious consequences as to the outcome of 
his claim can result from his failure to appear for a 
scheduled examination.  See, e.g., 38 C.F.R. § 3.655.  We 
further emphasize to the veteran, as has the Court of Appeals 
for Veterans Claims, that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.""  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet.App. 480, 483 
(1992).

In view of the foregoing, the Board finds that additional 
development is necessary, and the case is Remanded, in part, 
to the RO for the following development:

1.  The RO should request that the veteran 
submit the names and addresses of all private 
(non-VA) medical care providers who have treated 
him since his discharge for any undiagnosed 
illness.  After securing the necessary releases, 
the RO should obtain any such records not 
already in the claims file.

2.  Any pertinent VA medical records documenting 
treatment of the veteran since June 1999, which 
have not already been associated with the claims 
file, should be obtained and made of record.  
These should include any such records from the 
Columbia VAMC and the Augusta VAMC.

3.  When the above action has been completed, 
the veteran should be afforded VA general 
medical, orthopedic, and neurological 
examinations.  The claims folder, to include a 
copy of this Remand, must be made available to 
and be reviewed by the examiners prior to the 
examinations.  All opinions expressed should be 
supported by reference to pertinent evidence.

a.  Specific questions for the general 
medical examiner:   

(i) The examiner should note and detail all 
reported symptoms of fatigue and/or weight 
fluctuations.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to fatigue and indicate what 
precipitates and what relieves them.  
Similarly, the examiner should obtain a 
history of the veteran's purported 
increases and decreases in weight.

(ii) The examiner should determine if there 
are any objective medical indications that 
the veteran is suffering from weight 
fluctuations.

(iii) The examiner should specifically 
determine whether the veteran's complaints 
of weight fluctuations are attributable to 
any known diagnostic entity.  If not, the 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's weight fluctuations.  
Symptom-based "diagnoses," such as weight 
loss or gain, are not considered as 
diagnosed conditions for compensation 
purposes.

(iv) The examiner should determine whether 
there are any objective medical indications 
that the veteran is suffering from fatigue.

(v) The examiner should specifically 
determine whether the veteran has chronic 
fatigue syndrome (criteria are listed at 38 
C.F.R. § 4.88a) or whether his complaints 
of fatigue are attributable to another 
known diagnostic entity.  If not, the 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's fatigue.  Symptom-based 
"diagnoses" such as (but not limited to) 
fatigue, are not considered as diagnosed 
conditions for compensation purposes.

b.  Specific question for the orthopedic 
examiner: 

(i) The examiner should note and detail all 
reported symptoms of multiple joint aches 
and neck and back pain.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to joint aches and neck 
and back pain and indicate what 
precipitates and what relieves them.

(ii) The examiner should determine whether 
there are any objective medical indications 
that the veteran is suffering from multiple 
joint aches and neck and back pain.

(iii) The examiner should specifically 
determine whether the veteran's complaints 
of joint, neck, and back pain are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is unable 
to ascribe a diagnosis to the veteran's 
multiple joint aches and neck and back 
pain.  Symptom-based "diagnoses," such as 
arthralgia or myalgia, are not considered 
as diagnosed conditions for compensation 
purposes.

c.  Specific questions for the neurological 
examiner:

(i) The examiner should note and detail all 
reported symptoms of memory loss.  The 
examiner should provide details about the 
onset, frequency, duration, and severity of 
all complaints relating to memory loss and 
indicate what precipitates and what 
relieves them.

(ii) The examiner should determine whether 
there are any objective medical indications 
that the veteran is suffering from memory 
loss.

(iii) The examiner should specifically 
determine whether the veteran's complaints 
of memory loss are attributable to any 
known diagnostic entity.  If not, the 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's memory loss.  Symptom-based 
"diagnoses," such as memory loss, are not 
considered as diagnosed conditions for 
compensation purposes.

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, including if the 
requested examinations do not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Upon completion of the development requested 
by the Board and any other development deemed 
appropriate by the RO, the RO should again 
consider the veteran's claims.  If any action 
taken remains adverse to the veteran, he should 
be furnished a supplemental statement of the 
case (SSOC) concerning all evidence added to the 
record since the April 1999 and July 1999 SSOCs.  
The veteran should be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



